Dissenting Opinion by
Hoffman, J.:
I cannot agree with the Majority’s conclusion that appellant’s confession was properly admitted into evidence.
If we disregard the time appellant was questioned as a material witness and consider only the investigation of appellant’s possible participation in the burglary, appellant’s confession occurred approximately six and one-half hours after his arrest. Appellant was interrogated from 12:30 p.m. until 12:50 p.m., but denied any knowledge of the crime. At 1:05 p.m., a second detective resumed the interrogation. Except for a period in which appellant was given a meal, the interrogation continued until 2:55 p.m., when appellant agreed to submit to a polygraph examination. Throughout the questioning, appellant denied any involvement in the burglary. Appel*491lant was left alone from 2:55 p.m. until 3:30 p.m., when the polygraph test commenced. The examination was concluded at 6:55 p.m. At 6:55 p.m., appellant was confronted with the results of the polygraph test and gave an oral statement fully admitting his participation in the crime.
Appellant contends that the confession should have been suppressed as the product of an unnecessary delay in violation of Rule 130 of the Pennsylvania Rules of Criminal Procedure. The seminal case of Commonwealth v. Flitch, 447 Pa. 389, 290 A. 2d 417 (1972), held that evidence obtained by the Commonwealth cannot be introduced against an accused if: (1) the evidence was obtained during an “unnecessary delay” between arrest and arraignment; (2) the evidence is prejudicial to the accused; and (3) the evidence is reasonably related to the delay.
The Commonwealth’s first argument seems to be that six and one-half hours is simply not a sufficient length of time to constitute an unnecessary delay. Several Supreme Court decisions flatly reject this contention: Commonwealth v. Bey, 462 Pa. 533, 341 A.2d 907 (1975) (5 hours); Commonwealth v. Barilak, 460 Pa. 449, 333 A.2d 859 (1975) (5% hours); Commonwealth v. Johnson, 459 Pa. 171, 327 A.2d 618 (1974) (4 hours).
The Commonwealth next argues that the delay was “necessary.” In Futch, supra, at 392, 290 A. 2d at 418, the Court stated that “ ‘ [n] ecessary delay can reasonably relate to time to administratively process an accused with booking, fingerprinting and other steps and sometimes even to make same [sic] limited preliminary investigation into his connection with the crime for which he was arrested, especially when it is directed to possible exculpation of the one arrested.’ Adams v. United States, 399 F. 2d 574, 579 (D.C. Cir. 1968) [Burger, J., concurring].” The Court in Commonwealth v. Williams, 455 Pa. 569, 573, 319 A. 2d 419 (1974), stressed that *492“. . . pre-arraignment delay will always be unnecessary unless justified by administrative processing — fingerprinting, photographing, and the like.” In the instant case, the Commonwealth does not contend that portions of the six and one-half hour interval between arrest and confession were consumed by this type of administrative procedure. The Commonwealth does, however, attempt to justify the delay by pointing to the length of time consumed by the polygraph examination. Whether the administration of a polygraph test constitutes the kind of “limited preliminary investigation” envisioned by Futch has not been decided by our Supreme Court.1 In Commonwealth v. Cherry, 457 Pa. 201, 205, 321 A. 2d 611, 613 (1974), the Court specifically rejected the Commonwealth’s contention that it is permissible to continue an investigation after arrest in order to “get the facts straight”: “Rule [130] . . . and our decision in Futch . . . are specifically designed to put a stop to the practice of arresting an individual and holding him during a lengthy period while continuing the investigation before arraigning him.” This is especially so where, as here, the accused denies all participation in the offense under investigation. See also, Commonwealth v. Bey, supra; Commonwealth v. Johnson, supra. Thus, the six and one-half hour delay in the present case was not justifiable as a necessary delay.
It is obvious that appellant’s confession was highly prejudicial. It must be determined, however, whether the evidence obtained bears a reasonable relationship to the delay. The Commonwealth argues that appellant con*493fessed because he was confronted by the negative results of his polygraph examination, and thus the confession was not the product of the delay. This argument cannot survive the Supreme Court’s decision in Commonwealth v. Doamaral, 461 Pa. 517, 522, 337 A.2d 273, 275 (1975): “We did not say in Futch that the unnecessary delay must be the sole cause of the confession for the confession to be inadmissible. We said that all evidence obtained during an unnecessary delay, except that which has no reasonable relationship to the delay whatsoever, should be excluded. . . . The fact that the confession may have also been related to other events which occurred during the delay does not eliminate its relationship with the delay.” The instant case is similar to Commonwealth v. Barilak, supra, where appellant confessed upon being informed that blood in her car matched that of the victim, and Commonwealth v. Bey, supra, where appellant confessed after learning that another individual had implicated him in the crime. In both cases, the Supreme Court ruled that the confession was the product of an unnecessary delay and thus was inadmissible. The same rule applies here.
I would reverse and remand for a new trial.
Jacobs and Spaeth, JJ., join in this opinion.

. The Commonwealth relies on the case of Commonwealth v. Blagman, 458 Pa. 431, 326 A.2d 296 (1974), for the proposition that a polygraph examination is a permissible preliminary investigation under Futch and thus constitutes a necessary delay. The opinion in Blagman, however, expressed the view of only two members of the Supreme Court, and cannot be cited as binding precedent.